Mr. Chief Justice,Waite
delivered the opinion of the court.
Rule 32 applies only to cases which have been remanded by a Circuit Court to a State court, or dismissed, under the authority of sect. 5 of the act of March 3, 1875, c. 137. This is an appeal from a decree on the merits in a suit removed from a State court to the Circuit Court. The record shows that a . motion to remand was denied, and that the cause was regularly heard and decided.
Motions under this rule should be accompanied by an agreed statement of the case, or by such- extracts from the record as will show that the case is one to which the rule is applicable.

Motion denied.